MARSHALL, C. J.
1. Sections 4227-1 to 4227-13, General Code, provide the procedure for the initiative and referendum in cities having no charter and in cities having a charter which contains no initiative and referendum provision for its own ordinances and other legislative measures'.
2. Section lg of Article 2 of the Ohio constitution has application only to state-wide legislation and general laws of the state relating to the initiative and referendum in cities and city charters containing initiative and referendum provisions are not required to conform thereto.
3. In any city which has adopted a charter containing initiative and referendum provisions and such provisions are reasonable and not in contravention of constitutional provisions relating thereto, such procedure must be followed in preparing and filing an initiative or referendum petition.
*6534. Section 4227-12, General Code, is a recognition of the constitutional limitations placed upon the legislature by the home rule provisions of article 18 of the Ohio constitution and is not in conflict with section 26 of article 2 or section if of article 2 of the Ohio constitution.
6. The court of appeals has both inherent and statutory authority to direct a reference in chancery cases pending in that court on appeal from the court of common pleas and has power to direct a referee to make findings of fact and report conclusions of law.
Judgment affirmed.
(Day, Allen and Robinson, JJ., concur. Jones, J., not participating.)